Opinion of the court by
This action involves the title to one hundred and sixty acres of land, on which is now built a portion of the city of Guthrie, and is worth several hundred thousand dollars. It was commenced by Xenophon Fitzgerald in the district court of Logan county against John Foster, William S. Robertson and Andrew C. Schnell, the duly appointed, qualified and acting board of townsite trustees for the city of Guthrie, to declare a resulting trust; the plaintiff claiming that he took the land as a homestead, and made settlement and improvements thereon before it was settled upon or taken by the townsite settlers for townsite purposes. The plaintiff also joined as defendants in the action Ransom Payne and James H. Huckleberry, two other claimants for the land, but it will not be necessary to discuss the respective rights, if any, they or either of them may have to the property, as the case in our opinion must be determined upon the right and power of a court of equity to interfere with the townsite trustees in the disposition of the legal title to the land, which question was raised by a demurrer to the petition. After the commencement of the action of the plaintiff died, and it was then revived in the name of David Fitzgerald, Edward W. Fitzgerald, Annie Wilson, Martha Lipp and Addie Thompson, the heirs at the law of the original plaintiff.
The grounds of the demurrer were: (1,) The court had no jurisdiction over the persons of the defendants. (2,) The court has no jurisdiction over the subject of the action. (3,) There is a defect of parties defendant. (4,) The complaint fails to state a cause of action; and (5,) There are several causes of action improperly joined.
The trial court sustained the demurrer, and the plaintiff thereupon elected to stand upon his petition, and judgment *Page 560 
was rendered in favor of defendants and for costs, from which judgment the plaintiff appealed to this court. There is nothing in the journal entry which shows whether the court intended to sustain the demurrer upon all of the grounds or only a portion of them. We will therefore, take up the different grounds of the demurrer and see if any error was committed by the trial court.
The contention that the court has no jurisdiction of the persons of the defendants or of the cause of action is without merit. The record, it is true, fails to show service of summons upon the defendants, but by filing a demurrer they voluntarily appeared generally, which gave the court jurisdiction over the persons of the defendants, and the cause of action was one which is triable only in the district court: Therefore, the court had jurisdiction of the persons of the defendants and of the cause of action, and had power to render any rightful judgment therein.
The third ground of demurrer was settled in the case ofBockfinger v. Foster, et al. 10 Okla. 488, wherein the court said:
"In an action against townsite trustees appointed by the secretary of the interior under the act of congress of May 14, 1890, (26 Statutes at Large, 109, chap. 207,) and to whom patent has issued, to declare a resulting trust in favor of a plaintiff who claims adversely to the townsite entry, even if such action would lie, the townsite lot claimants are necessary parties to the action."
This brings us to a consideration of the question as to whether the petition states a cause of action. The petition is framed upon the theory that the government has issued its patent for this land to the townsite trustees, and that they *Page 561 
held the legal title at the time of the commencement of the action; and if the allegations of the petition are true, then it fails to state a cause of action, for it is a universal rule that courts of equity will not interfere with the officers of the interior department in the disposition of the public lands, and this court has held in two cases, (Bockfinger v. Foster,et. al., 10 Okla. 448, and Hammer v. Hermann, Com. Gen. LandOffice, et. al., 65 P. 943,) that these townsite trustees are simply government agents, created for the conveyance of the legal title from the government to the lot claimants entitled thereto. Until the trustees convey the legal title by deed it is under the control and supervision of the interior department, and the interference of the courts to compel such trustees to convey to one who claims to be the equitable owner of the land held in trust by them would be an interference with the primary disposal of the soil, which will not be done.
There is not a single point raised in this case which was not fully considered in the cases above cited, and those decisions were handed down after diligent investigation of all of the authorities at our command. We are satisfied with the rules therein stated. The petition did not state a cause of action and the demurrer on that ground was properly sustained. It is unnecessary to determine the other point that there is a misjoinder of several different causes of action.
The judgment of the trial court is affirmed.
Burford, C. J., who presided at the trial below, and Hainer, J., having been of counsel, not sitting; Irwin, J. absent; all the other Justices concurring. *Page 562